Jordan, Justice.
The appellant was convicted of the murder of her husband, and was given a sentence of life imprisonment. *225On appeal she contends that the court erred in charging on the "presumption of malice,” and "implied malice,” and in not charging that the evidence did not raise a presumption of malice.
Argued July 11, 1978
Decided September 6, 1978
Rehearing denied September 26, 1978.
Guy Velpoe Roberts, Jr., for appellant.
D. E. Turk, District Attorney, Gary C. Christy, Assistant District Attorney, Arthur K. Bolton, Attorney General, William B. Hill, Jr., Staff Assistant Attorney General, for appellee.
The court did not charge on the "presumption of malice.” He gave the definition of implied malice as stated in the statute defining murder. Code Ann. § 26-1101 (Ga. L. 1968, pp. 1249, 1276).
Under the evidence the court did not err in presenting the issue of implied malice to the jury, and did not err in failing to charge that the evidence did not raise a presumption of malice. See Jones v. State, 234 Ga. 648 (217 SE2d 597) (1975).

Judgment affirmed.


All the Justices concur.